Citation Nr: 0007607	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  92-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

 
ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from August 1925 until August 
1928 and from April 1944 until March 1964.  The veteran died 
in January 1992 and the appellant, the widow of the veteran, 
seeks service connection for the cause of the veteran's 
death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1992, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.

The claim was remanded in October 1994.  Subsequently, the RO 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The official death certificate reflects that the veteran 
died in January 1992 with the cause of death reported as 
arteriosclerotic cardiovascular disease due to or as a 
consequence of peripheral vascular disease, pancreatic 
carcinoma, renal cell carcinoma.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.  

3.  Evidence of record does not show that the veteran was 
exposed to radiation in service.

4.  Arteriosclerotic cardiovascular disease, peripheral 
vascular disease, pancreatic carcinoma, and renal cell 
carcinoma were not shown in service.  These conditions were 
first shown many years after service.

5.  Evidence of record does not show that arteriosclerosis 
and/or malignant tumors, were manifested to a degree of 10 
percent disabling within one year following the veteran's 
separation from service.

6.  No competent medical evidence has been submitted which 
shows a nexus between the veteran's arteriosclerotic 
cardiovascular disease, peripheral vascular disease, 
pancreatic carcinoma, renal cell carcinoma and his period of 
active service.  

7.  The cause of the veteran's death was unrelated, in all 
respects, to his period of active service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see Johnson v. Brown, 8 
Vet. App. 423, 426-27 (1995) (applying well grounded claim 
requirement in context of service connection for cause of 
veteran's death).  

The United States Court of Appeals for Veteran's Claims 
(CAVC) has further held that where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded-claim requirement of section 5107(a).  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc).  
The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
CAVC has determined that in claims for service connection for 
the cause of death of a veteran, the first requirement, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die).  Ramey v. Brown, 9 Vet. App. 40 (1996), mot. 
for reconsideration and en banc review denied June 10, 1996 
(per curiam).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  Service connection may also be granted for 
a chronic disease, i.e. arteriosclerosis, malignant tumors, 
which is manifested to a degree of 10 percent disabling 
within one year following the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  Therefore, service connection for the 
cause of a veteran's death may be demonstrated by showing 
that the veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection could have been established.

In this case, the widow, in her initial claim, requested that 
the veteran's military records be reviewed in order to 
determine if he could have been exposed to any type of 
chemicals or radiation at some of his stations that could 
have caused his death.  The appellant also contends that the 
veteran had a severe wound to his foot during World War II 
that affected his blood flow and caused his death.

Medical records were received from D. F. Jackson, M.D.; O. D. 
Mitchum, M.D., and Wiregrass Hospital where the attending 
physician was John F. Simmons, M.D.

Initially, the Board notes that the evidence of record does 
not show arteriosclerotic cardiovascular disease or malignant 
tumors in service or within a year after separation from 
service.  Accordingly service connection due to death from 
these causes is not warranted on a presumptive basis under 
38 C.F.R. § 3.307, 3.309. 

For service connection to be granted on the basis of a 
relationship to radiation exposure during military service, 
available evidence must demonstrate that the veteran was 
exposed to radiation during the course of his service, and 
that a disease associated with such exposure resulted.  
Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  Service connection 
may be established under the provisions of 38 C.F.R. § 
3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in 
certain cases presumptive, service connection.  See Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are 15 types 
of cancer which are presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Two of the 
contributing causes of the veteran's death, pancreatic 
carcinoma and renal cell carcinoma, are included in this 
list, and, are deemed related to exposure to radiation under 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 

As threshold requirements for entitlement to compensation 
under 38 C.F.R. § 3.311, a veteran must have been exposed to 
ionizing radiation during atmospheric testing of nuclear 
weapons, the occupation of Hiroshima and Nagasaki, Japan, 
during World War II, or through other activities as claimed, 
and must have subsequently developed a radiogenic disease.  
VA defines the term "radiogenic disease," to mean "a disease 
that may be induced by ionizing radiation" (38 CFR 
3.311(b)(2)).  Two of the contributing causes of the 
veteran's death, pancreatic carcinoma and renal cell 
carcinoma, are included in this list, and, are deemed related 
to exposure to ionizing radiation under 38 C.F.R. § 
3.311(b)(2). 

Although the veteran developed a radiogenic disease, and the 
appellant questioned whether the veteran was exposed to 
radiation or chemicals during service, she has not contended 
that the veteran was exposed to radiation during service.  
Furthermore, the evidence of record does not show that the 
veteran had exposure to radiation during service.  According 
to the veteran's DD Forms 214, the veteran's military 
occupations consisted of construction machine operator and 
metal working foreman.  Since the record does not show that 
the veteran participated in a radiation-risk activity, as 
defined by VA regulations, the veteran's pancreatic carcinoma 
or renal cell carcinoma cannot be service- connected under 38 
C.F.R. § 3.309.  Rucker, 10 Vet. App. at 67 (1997).  As the 
record fails to establish that the veteran was exposed to 
ionizing radiation stemming from the occupation of Hiroshima 
or Nagasaki, or from "other activities" involving radiation 
exposure during service, the veteran's pancreatic carcinoma 
or renal cell carcinoma cannot be service-connected under 38 
C.F.R. § 3.311(b).  Rucker, 10 Vet. App. at 67 (1997).   

Notwithstanding the fact that the foregoing presumptions are 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
the appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, as defined by the general 
laws and regulations governing VA compensation entitlement, 
either caused or contributed substantially or materially to 
cause death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

In addition, although the appellant claims that a foot injury 
in service caused residual disability that interfered with 
the veteran's circulatory system and caused his demise, no 
foot injury is shown in the service medical records.  

Upon review of the entire record, there is no evidence of 
arteriosclerotic cardiovascular disease, peripheral vascular 
disease, pancreatic carcinoma, or renal cell carcinoma, until 
many years after service.  The service medical records are 
negative for any such disorder.  Moreover, there is no 
competent medical evidence which establishes a nexus between 
the veteran's arteriosclerotic cardiovascular disease, 
peripheral vascular disease, pancreatic carcinoma, or renal 
cell carcinoma and his active service.   The medical records 
received relate to the veteran's medical treatment and are 
not probative on the matter of whether the veteran's 
disorders are related to event(s) stemming from active 
service.  Thus, the Board finds that the record is devoid of 
any probative evidence which links arteriosclerotic 
cardiovascular disease, peripheral vascular disease, 
pancreatic carcinoma, or renal cell carcinoma to active 
service.  

The Board finds that the appellant has offered only her own 
initial unsupported contentions to establish a link between 
the veteran's death and service.  While the appellant is 
certainly competent to testify to the symptoms of the 
veteran's condition, the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 494, 494 (1992).  Causative factors 
of a disease amount to a medical question, as such, only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286 (1992).

The Board notes that none of the medical evidence that is of 
record may be said to be probative of the question of whether 
either arteriosclerotic cardiovascular disease, peripheral 
vascular disease, pancreatic carcinoma or renal cell 
carcinoma was caused by the veteran's alleged inservice 
exposure to radiation.  Furthermore, the appellant has not 
presented any medical evidence to suggest the existence of a 
nexus as between the veteran's period of active service and 
arteriosclerotic cardiovascular disease, peripheral vascular 
disease, pancreatic carcinoma or renal cell carcinoma that 
caused his death. The written statements of the appellant 
constitute the only evidence that might be taken to suggest 
the existence of the required nexus.  In the absence of 
credible medical evidence, however, these statements, 
speaking as they do to questions of medical causation, are 
insufficient to support a claim for service connection for 
the cause of the veteran's death.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), (lay persons are not competent to 
offer medical opinions).

Mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate the cause of death with a condition 
possibly suffered from while in service, the veteran's 
service in general, or a service- connected disability do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994).

In reaching its decision, the Board has acknowledged that in 
its Remand order dated in October 1994, the RO was directed 
to obtain terminal hospital records and to inquire whether 
pertinent treatment was received at a private facility.  A 
Remand by the Board confers on the veteran, or in this case, 
the veteran's widow, as a matter of law, the right to 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  However, the Board finds that, 
notwithstanding the fact that the terminal hospital records 
were requested, but not obtained, and thus the directive of 
the Remand was not satisfied, the Board in October 1994 
lacked the authority to direct such development.  The Board 
should have recognized that because the appellant had failed 
to meet her initial burden of submitting a well grounded 
claim for entitlement to service connection for the cause of 
the veteran's death, VA was under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
Accordingly, without competent medical evidence provided by 
the appellant establishing a nexus between the cause of death 
and the veteran's service, the claim is not well grounded and 
must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  The Board notes that 
where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete her application, where the 
claimant has reported other known or existing evidence.  
Robinette, 8 Vet. App. at 77.  In this case, VA has complied 
with this obligation as the appellant has been appropriately 
informed of the basis for the denial of the claim, and, 
therefore, of the type of evidence needed to establish a well 
grounded claim.  The appellant has not indicated that there 
is any other evidence that, if obtained, would render her 
claim well grounded.  As such, the procedural requirements of 
38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.  The 
appellant is informed that if she can obtain medical evidence 
attributing the veteran's death to a service-connected 
disability, she should petition to reopen the claim.

Accordingly, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
not well grounded and must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

